Citation Nr: 0830776	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-17 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, diagnosed as otosclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1951.

This matter is on appeal from the Columbia, South Carolina 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The RO denied a claim for entitlement to service 
connection for bilateral hearing loss in April 1952.  This is 
the last final denial on the issue.

2.  Evidence associated with the claims file since April 1952 
does not both relate to an unestablished fact necessary to 
substantiate the claim or raise the reasonable possibility of 
substantiating the previously disallowed claim.

 
CONCLUSION OF LAW

The evidence received subsequent to the April 1952 denial is 
not new and material, and the requirements to reopen a claim 
of entitlement to service connection for bilateral hearing 
loss has not been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

If it finds that the submitted evidence is new and material, 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

The Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claim, regardless of the 
RO's determination.  The Board will determine whether new and 
material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

Here, the veteran submitted a claim for entitlement to 
service connection for hearing loss, resulting from 
otosclerosis, in January 1952.  The RO denied this claim in 
April 1952 on the basis that his hearing loss had become a 
noticeable defect approximately five to six years before 
active duty service and there was no evidence that his 
bilateral hearing disorder was aggravated by military 
service.  The RO decision was never appealed and became 
final.  

In August 2004, the veteran filed a new claim for entitlement 
to service connection for bilateral hearing loss.  Based on 
the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.

The evidence of record at the time of the decision in April 
1952 included the veteran's document of service in December 
1951, his January 1952 claim for service connection, his 
service treatment records, and a November 1951 medical survey 
which, in view of his significantly degraded hearing, 
recommended his discharge from active duty service.

The evidence added to the record since the April 1952 denial 
includes private outpatient treatment records beginning in 
March 1981, which reflect that the veteran was diagnosed and 
treated for chronic mastoiditis of the left ear.  These 
records indicate that he was continually treated for this 
condition through at least January 2004.  The private 
treatment records also include audiograms from March 1981, 
January 1982, June 1983 and November 1994, all of which 
indicate significant hearing loss.  

Additionally, the veteran underwent a VA examination in April 
2005, where the examiner noted that the veteran had undergone 
numerous stapedectomies and had worn a hearing aid for the 
last forty years.  The examiner diagnosed the veteran, based 
on an accompanying audiogram, with severe to profound hearing 
loss.  Although he stated that he was exposed to tank gun 
noise, the examiner stated that, given the veteran's 
underlying ear condition, an opinion as to whether his 
hearing loss was aggravated by active duty service would be 
"pure speculation."

In this case, while the evidence is "new," in that it was 
not previously considered, it is not "material" under 
38 C.F.R. § 3.156(a).  As noted above, the veteran's original 
claim was denied based on the RO's conclusion that there was 
no evidence that military service aggravated his pre-existing 
hearing loss.  None of the evidence submitted since that 
initial denial is probative in disputing the RO's original 
basis for denying the claim.  If fact, the VA examination 
weighs against the claim for service connection.

Additionally, the veteran's statements associating his 
current hearing loss to service are not new and material 
evidence because, as a lay person, he is not competent to 
offer an opinion that requires medical expertise, and 
consequently his statements do not constitute new and 
material evidence to reopen the claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim).  As such, the claim is not reopened 
and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, a notice letter provided to the veteran in 
October 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran submitted private treatment records and 
underwent a VA examination April 2005.  

Therefore, the Board finds that all necessary development has 
been accomplished, and appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, he has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

New and material evidence having not been received, the 
veteran's application to reopen a claim of entitlement to 
service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


